Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 3, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that the evidence adduced at trial was legally sufficient to establish the defendant’s guilt of robbery in the first degree beyond a reasonable doubt. By placing his hand inside his pocket, gesturing in such a way that the victim believed he might have a gun, and warning the victim that if he moved he would "blow [his] * * * head off”, the defendant’s conduct satisfied the "[displays what appears to be a * * * firearm” element of Penal Law § 160.15 (4) (People v Lopez, 73 NY2d 214, 220; see, People v Baskerville, 60 NY2d 374, 381; People v Jackson, 180 AD2d 756 [decided herewith]). Sullivan, J. P., Eiber, O’Brien and Ritter, JJ., concur.